Case: 22-30292      Document: 00516534304         Page: 1    Date Filed: 11/04/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                  No. 22-30292                               FILED
                                Summary Calendar                     November 4, 2022
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Darren B. Williams,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:20-CR-39-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Darren B. Williams appeals the 74-month, above-guidelines sentence
   imposed on revocation of his four-year term of probation following his guilty
   plea conviction for possession of a firearm not registered to him, in violation
   of 26 U.S.C. § 5861(d).       He argues that the revocation sentence is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30292      Document: 00516534304           Page: 2     Date Filed: 11/04/2022




                                     No. 22-30292


   substantively unreasonable and greater than necessary to achieve the
   sentencing goals of 18 U.S.C. § 3553(a). Williams specifically complains that
   the district court gave no weight to the guidelines range and erroneously
   based both its decision to vary upwardly and the extent of its variance
   exclusively on the court’s promise at the original sentencing hearing of severe
   repercussions for any future probation violation.
          We review probation-revocation sentences under the plainly
   unreasonable standard. United States v. Kippers, 685 F.3d 491, 496–97 (5th
   Cir. 2012). In evaluating whether a sentence is plainly unreasonable, we first
   consider whether the district court committed any significant procedural
   errors, after which we consider the substantive reasonableness of the
   sentence imposed under an abuse of discretion standard. See Kippers,
   685 F.3d at 497. A revocation sentence is substantively unreasonable if it
   (1) does not account for a factor that should have received significant weight,
   (2) gives significant weight to an irrelevant or improper factor, or
   (3) represents a clear error of judgment in balancing the sentencing factors.
   United States v. Warren, 720 F.3d 321, 326 (5th Cir. 2013) (internal quotation
   marks and citation omitted).
          Contrary to Williams’s assertion, the record shows that the district
   court considered the applicable guidelines range but relied on several of the
   § 3553(a) factors to conclude that such a sentence was inadequate and that
   a 74-month sentence, well below the applicable 10-year statutory maximum
   available, was appropriate. See 18 U.S.C. § 3565(a)(2); 26 U.S.C. § 5871.
   Specifically, the court relied on Williams’s personal history and
   characteristics, the nature of the charged violations, the risk of recidivism,
   and the need to protect the public, citing his history of violent behavior, the
   leniency shown him at his original sentencing, the immediacy and numerosity
   of his probation violations, his refusal to accept responsibility for his actions,
   and the nature of the violations, which included an aggravated assault with



                                           2
Case: 22-30292        Document: 00516534304              Page: 3       Date Filed: 11/04/2022




                                         No. 22-30292


   a firearm and failure to pay child support despite his professed need to
   provide for his children. See §§ 3553(a)(1), 3553(a)(2)(A)–(C); 1 see also
   Kippers, 685 F.3d at 498.
           The record does not reflect that the court failed to account for a factor
   that should have received significant weight, gave significant weight to an
   irrelevant or improper factor, or committed a clear error of judgment in
   balancing the factors. See Warren, 720 F.3d at 326. Williams’s argument that
   the district court improperly relied on its prior warnings of severity should he
   fail to take advantage of the leniency being shown him at his original
   sentencing is unavailing as this court has condoned the district court’s
   consideration of prior leniency when imposing a revocation sentence. See,
   e.g., Kippers, 685 F.3d at 500–01. As for the extent of the variance, we have
   routinely upheld revocation sentences that exceed the guidelines range by a
   similar degree but are within the statutory maximum. See, e.g., id.; United
   States v. Whitelaw, 580 F.3d 256, 265 (5th Cir. 2009).                        Williams’s
   conclusional statement that his sentence was excessive because it does not
   achieve the sentencing goals of § 3553(a) does not demonstrate an abuse of
   the district court’s wide sentencing discretion. See Kippers, 685 F.3d at 500–
   01; United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011).
           The district court’s judgment is AFFIRMED.




           1
             Although a district court may not rely on § 3553(a)(2)(A) when modifying or
   revoking a supervised release term, see United States v. Miller, 634 F.3d 841, 844 (5th Cir.
   2011), no such restriction exists on revocation of probation. See Kippers, 685 F.3d at 497–
   98 n.4.




                                                3